Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 04/08/2021.
Claims 1-9, 14-16, 21, 23, 25-41, 43-51, 54-55, 57 and 60-78 are pending in this application. Claims 1, 36 and 68 are amended and claims 76-78 are new.

Response to Arguments
Applicant’s arguments with respect to claims amended 04/08/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 14-16, 21, 25-27, 29, 36-41, 43-51, 54, 60-73 and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (“Nagaya”, US 6,741,977) in view of Heitz, III et al. (“Heitz”, US 2018/0012460). 
As per claim 1, Nagaya teaches a system comprising:
a camera device associated with a premises management system (Nagaya, Fig.1, camera 200; col.7, lines 2-16); and

receive image data from the camera device (Nagaya, Fig.1, image recording device 100 receives image data from camera 200 and sends to device 220; col.7, lines 2-16);
cause output of a user interface comprising (Nagaya, Figs.1, 6, display 210; col.7, lines 2-16) a timeline comprising a plurality of time points (Nagaya, Fig.6, col.13, lines 22-48; timeline 410 displays time points 412 in minutes);
receive an indication of a first location on the timeline associated with a first time point of the plurality of time points (Nagaya, col.13, lines 62-66, location within waveform field 410 touched); 
cause, selecting a point on the timeline to a second time point of the plurality of time points, wherein the second time point is different than the first time point and is associated with a portion of the image data (Nagaya, col.13, line 62-col.14, line 5, time point closest to clicked waveform is output to display 400); and
cause output of the portion of the image data associated with the second time point (Nagaya, col.13, lines 49-51, corresponding image reproduced). 
However, Nagaya does not teach causing, based on the indication, the timeline to snap to a second time point of the plurality of time points.  Heitz teaches a system of displaying a timeline of events wherein dragging of an indicator on the timeline causes the timeline to snap to a second time point of the plurality of time points (Heitz, Fig.13A, para.290, current feed indicator 1309 may be dragged or another time point 1322 selected to display video from that point in time). It would have been obvious to one of ordinary skill in the art before the effective 
As per claim 2, the system of Nagaya and Heitz teaches the system of claim 1, wherein the second time point is a nearest time point of the plurality of time points to the first time point (Nagaya, col.13, line 62-col.14, line 5, time point closest to clicked waveform is output to display 400).
	As per claim 4, the system of Nagaya and Heitz teaches the system of claim 1, wherein the image data comprises a component state of the camera device (Nagaya, col.13, lines 4-21, monitoring state).
	As per claim 5, the system of Nagaya and Heitz teaches the system of claim 1, wherein the image data comprises at least one of live video, captured clips, captured pictures, and motion events from the camera device (Nagaya, col.7, lines 2-9, col.11, lines 55-59; video, motion events).
As per claim 6, the system of Nagaya and Heitz teaches the system of claim l, wherein the portion of the image data comprises at least one of live video, captured clips, captured pictures, and motion events corresponding to the time within the time period (Nagaya, col.13, line 62-col.14, line 5, events closest to clicked waveform is output to display 400). 
	As per claim 7, the system of Nagaya and Heitz teaches the system of claim l, wherein the image data comprises at least one thumbnail image corresponding to at least one of live video, captured clips, captured pictures, and motion events (Nagaya, Fig.6, representative image 421; col.13, lines 41-48).
	As per claim 8, the system of Nagaya and Heitz teaches the system of claim 1, wherein the second time point comprises a nearest time point to the first time point that has associated  time point closest to clicked waveform is output to display 400).   
	As per claim 9, the system of Nagaya and Heitz teaches the system of claim 5, wherein an event captured in at least one of the live video, captured clips and captured pictures is depicted on the user interface via icons (Nagaya, Fig.6, icons 421; col.13, lines 41-48). 
As per claim 14, the system of Nagaya and Heitz teaches the system of claim 1, wherein the computing device is configured to control, on the user interface, navigation between live video, captured clips and captured pictures from the camera device (Nagaya, Fig.7, controls 402, 403; col.14, lines 30-43, button 403 resumes recording). 
	As per claim 15, the system of Nagaya and Heitz teaches the system of claim l, wherein the indication of the first location on the timeline is based at least on a tap detected on the timeline (Nagaya, col.13, line 62-col.14, line 5, time point closest to clicked waveform is output to display 400). 
	As per claim 16, the system of Nagaya and Heitz teaches the system of claim 1, wherein the portion of the image data comprises a captured clip and a captured picture (Nagaya, col.7, lines 2-9, col.11, lines 55-59; video, motion events; Fig.6, icons 421; col.13, lines 41-48). 
	As per claim 21, the system of Nagaya and Heitz teaches the system of claim 1, wherein the user interface is output via one or more devices located remote to a premises associated with the premises management system (Nagaya, Figs.9-10, col.15, lines 17-22, images remotely managed at computer 220).
	As per claim 25, the system of Nagaya and Heitz teaches the system of claim 1, wherein the computing device receives, from the camera device, the image data, via a wide area network (Nagaya, Fig.10, WAN 502; col.7, lines 9-13).
personal computer 220). 
	As per claim 27, the system of Nagaya and Heitz teaches the system of claim 1, wherein the computing device is further configured to output, via the user interface, an indication of a state of the camera device (Nagaya, col.13, lines 4-21, monitoring state).
As per claim 29, the system of Nagaya and Heitz teaches the system of claim 1, wherein the computing device is further configured to cause output, via the user interface, of an indication of movement detected by the camera device (Nagaya, col.11, lines 55-59, col.13, lines 41-48; motion events).
	Claim 36 is similar in scope to claim 1, and are therefore rejected under similar rationale.
	Claim 37 is similar in scope to claim 27, and is therefore rejected under similar rationale.
	Claims 38-40 are similar in scope to claims 5-7 respectively, and are therefore rejected under similar rationale.
	As per claim 41, the system of Nagaya and Heitz teaches the method of claim 36, wherein the image datacontinuous recording).
As per claim 43, the system of Nagaya and Heitz teaches the method of claim 36, wherein the image data comprises live video of the camera device (Nagaya, col.7, lines 2-9, col.14, lines 30-41, continuous recording).
clips 420; col.14, lines 55-64).
As per claim 45, the system of Nagaya and Heitz teaches the method of claim 36, wherein the image data comprises captured pictures of the camera device (Nagaya, Figs.6, 8, images 420; col.14, lines 55-64).
As per claim 46, the system of Nagaya and Heitz teaches the method of claim 36, wherein the image data comprises motion events of the camera device (Nagaya, col.11, lines 55-59, col.13, lines 41-48; motion events).
Claims 47-49 are similar in scope to claims 14-16 respectively, and are therefore rejected under similar rationale.
	As per claim 50, the system of Nagaya and Heitz teaches the method of claim 36, wherein the image datacontinuous recording).
As per claim 51, the system of Nagaya and Heitz teaches the method of claim 36, wherein the user interface comprises a component of a gateway device in communication with the camera device (Nagaya, Fig.10, network 502; col.8, lines 23-25, col.15, lines 24-30, col.23, lines 8-13, CGI).
As per claim 54, the system of Nagaya and Heitz teaches the system of claim 36, wherein the causing the output of the user interface comprises causing the output, via at least one of a plurality of remote devices, of the user interface (Nagaya, Figs.9-10, col.15, lines 17-22, images remotely managed at computer 220)
events 420 associated with time 422; col.14, lines 55-64).
As per claim 61, the system of Nagaya and Heitz teaches the system of claim 60, wherein the portion of the image data is selected based at least on the event (Nagaya, Figs.6, 8, events 420 selected and displayed; col.13, lines 38-62).
As per claim 62, the system of Nagaya and Heitz teaches the system of claim 1, wherein the portion of the image data comprises an indication of an event associated with a time interval, wherein the time coincides with the time interval (Nagaya, Figs.6, 8, events 420 associated with time 422; col.14, lines 55-64).
As per claim 63, the system of Nagaya and Heitz teaches the system of claim 1, wherein the portion of the image data comprises an indication of an event, wherein the portion of the image data is selected based at least on a proximity of a time of the event and the time (Nagaya, col.13, line 62-col.14, line 5, time point closest to clicked waveform is output to display 400).
As per claim 64, the system of Nagaya and Heitz teaches the system of claim 1, wherein the image data comprises discrete portions of data, wherein the portion of the image data comprises at least one of the discrete portions of data associated with the time within the time period (Nagaya, Figs.6, 8, events 420 associated with time 422; col.14, lines 55-64).
As per claim 65, the system of Nagaya and Heitz teaches the system of claim 64, wherein the image data comprises discrete portions of data, and wherein the portion of the image data comprises at least one of the discrete portions selected based at least on the first time (Nagaya, col.13, line 62-col.14, line 5, time point closest to clicked waveform is output to display 400).
events 420 associated with time 422; col.14, lines 55-64), and wherein the portion of the image data comprises at least one of the discrete portions selected based at least on a proximity of the time associated with the at least one of the discrete portions of data and the time within the first time period (Nagaya, col.13, line 62-col.14, line 5, time point closest to clicked waveform is output to display 400).
As per claim 67, the system of Nagaya and Heitz teaches the system of claim 1, wherein the plurality of time points comprise a plurality of time intervals (Nagaya, Figs.6, 8, events 420 associated with time 422; col.14, lines 55-64).
	Claim 68 is similar in scope to claim 1, and are therefore rejected under similar rationale.
	Claim 69 is similar in scope to claim 5, and is therefore rejected under similar rationale.
	As per claim 70, the system of Nagaya and Heitz teaches the device of claim 68, wherein the image data is associated with a premises, and wherein the premises management system is located at the premises (Nagaya, Fig.1, LAN 140).
As per claim 71, the system of Nagaya and Heitz teaches the system of claim 68, wherein the instructions, when executed by the one or more processors, further cause the device to cause the output of the user interface via at least one remote device (Nagaya, Figs.9-10, col.15, lines 17-22, images remotely managed at computer 220).
	Claim 72 is similar in scope to claim 15, and is therefore rejected under similar rationale.
	As per claim 73, the system of Nagaya and Heitz teaches the device of claim 68, wherein the instructions, when executed by the one or more processors, further cause the output of the user interface via a touchscreen (Nagaya, Fig.1, touchscreen 130).
 time point closest to clicked waveform is output to display 400).
As per claim 76, the system of Nagaya and Heitz teaches the system of claim 1, wherein the timeline is configured to move relative to a playback head associated with output of image data associated with one or more of the plurality of time points (Heitz, Fig.13A, para.290, current feed indicator 1309 may be dragged or another time point 1322 selected to display video from that point in time), and wherein causing, based on the indication, the timeline to snap to the second time point comprises causing the timeline to move relative to the playback head such that the second time point is positioned proximate the playback head (Heitz, Fig.13A, para.290, current feed indicator 1309 may be dragged or another time point 1322 selected to display video from that point in time).
	Claims 77-78 are similar in scope to claim 76, and are therefore rejected under similar rationale.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (“Nagaya”, US 6,741,977) and Heitz, III et al. (“Heitz”, US 2018/0012460) in view of Kisliakov (US 8,160,425). 
As per claim 3, the system of Nagaya and Heitz teaches the system of claim 1, however does not teach wherein the timeline can be dynamically changed. Kisliakov teaches a monitoring system displaying a timeline of events wherein the timeline can be dynamically changed (Kisliakov, col.8, lines 19-25, zoom to select period).  It would have been obvious to one of .

Claims 23, 28 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (“Nagaya”, US 6,741,977) and Heitz, III et al. (“Heitz”, US 2018/0012460) in view of Bentley et al. (“Bentley”, US 2008/0303903).
As per claim 23, the system of Nagaya and Heitz teaches the system of claim 1, wherein the computing device is configured to receive, from the camera device, the image data via a network (Nagaya, Fig.10, network 502; col.8, lines 23-25, col.15, lines 24-30).  However the system of Nagaya and Heitz does not explicitly teach the network to be wireless.  Bentley teaches a system for surveilling a premise wherein a user receives image data from the camera devices via a wireless network (Bentley, Fig.5, para.33, 61; Internet connection may be wired/wireless). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Bentley’s teaching with the system of Nagaya and Heitz in order to receive data over an unlimited distance.
	As per claim 28, the system of Nagaya and Heitz teaches the system of claim 27, however does not teach wherein the computing device is further configured to control the camera device.  Bentley teaches a system for surveilling a premise wherein a user has control over the camera devices (Bentley, para.42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Bentley’s teaching with the system of Nagaya and Heitz in order to manage the views received from the camera.
.

Claims 30-32, 34-35 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (“Nagaya”, US 6,741,977) and Heitz, III et al. (“Heitz”, US 2018/0012460) in view of Kimmel et al. (“Kimmel”, US 2007/0008099).
As per claim 30, the system of Nagaya and Heitz teaches the system of claim l, wherein the computing device is further configured to cause output, via the user interface (Nagaya, Figs.1, 6, display 210; col.7, lines 2-16).  However, the system of Nagaya and Heitz does not teach output of data associated with at least one of a lighting device, a lock device, and a thermostat device.  Kimmel teaches a system of monitoring a premise wherein data associated with temperature is outputted (Kimmel, para.39-40, Fig.1, temperature sensor 128, 132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kimmel’s teaching with the system of Nagaya and Heitz in order to monitor temperature changes.
As per claim 31, the system of Nagaya and Heitz teaches the system of claim 1, wherein the computing device is further configured to cause output, via the user interface (Nagaya, Figs.1, 6, display 210; col.7, lines 2-16).  However, the system of Nagaya and Heitz does not 
	As per claim 32, the system of Nagaya, Heitz and Kimmel teach the system of claim 31, wherein the representations of the plurality of components comprise an indication of a state of at least one of the plurality of components (Kimmel, para.61).
As per claim 34, the system of Nagaya, Heitz and Kimmel teaches the system of claim 31, wherein the floor plan layout comprises a two-dimensional representation of a floor plan of the premises (Kimmel, Fig.1).
As per claim 35, the system of Nagaya, Heitz and Kimmel teaches the system of claim 31, wherein the floor plan layout comprises configuration data for each of the plurality of components (Kimmel, para.14-15).
	Claim 57 is similar in scope to claim 31, and is therefore rejected under similar rationale.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (“Nagaya”, US 6,741,977), Heitz, III et al. (“Heitz”, US 2018/0012460) and Kimmel et al. (“Kimmel”, US 2007/0008099) in view of Dahl et al. (“Dahl”, US 2008/0129484).
.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (“Nagaya”, US 6,741,977) and Heitz, III et al. (“Heitz”, US 2018/0012460) in view of Vallone et al. (“Vallone”, US 2006/0221184).
As per claim 74, the system of Nagaya and Heitz teaches the system of claim 1, however does not teach wherein the time period is output based on a user selection. Vallone teaches a system for capturing images wherein the time period is output based on a user selection (Vallone, para.46, Fig.1, time period selections 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Vallone’s teaching with the system of Nagaya and Heitz in order to dynamically select data to view (Vallone, para.48).

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda Muhebbullah            Examiner, Art Unit 2177  

/CESAR B PAULA/            Supervisory Patent Examiner, Art Unit 2177